         Case 4:19-cv-00096-LPR Document 43 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHULTS & ADAMS LLP                                                                      PLAINTIFF


v.                                 Case No. 4:19-CV-96-LPR


COMMERCIAL TENANT SERVICES, INC.                                                     DEFENDANT


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Shults & Adams LLP’s Complaint and Defendant Commercial Tenant Services Inc.’s

Counterclaim are DISMISSED with prejudice. The Court will retain jurisdiction over this matter

for the limited purpose of resolving any disputes that might hereafter arise between the parties

concerning the terms and conditions of the Settlement Agreement.


       IT IS SO ADJUDGED this 4th day of November 2020.



                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
